                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

ORLANDO PAUL, #231996,              )
                                    )              Civil Action No. 4:20-cv-2071-SAL-TER
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                             ORDER
                                    )
OFFICER WINGARD, WARDEN             )
STEPHON, SYLVIA ROBERTS,            )
and MRS. GAMBREL,                   )
                                    )
                   Defendants.      )
___________________________________ )

       Presently before the court are Defendant Stephon’s Motion to Compel (ECF No. 55) and

Plaintiff’s Motion to Appoint Counsel (ECF No. 61). All pretrial proceedings in this case were

referred to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B) and Local

Rule 73.02(B)(2)(e), DSC. In Defendant’s Stephon’s Motion to Compel he asserts that he served

Plaintiff with discovery requests within the scheduling order deadline to complete discovery and

Plaintiff failed to respond. Plaintiff did not file a response in opposition to Defendant Stephon’s

Motion. Therefore, the Motion to Compel (ECF No. 55) is GRANTED. Plaintiff shall have ten

days from the date of this order to fully respond to Defendant Stephon’s discovery requests.

       Plaintiff’s Motion to Appoint Counsel is his second such motion. The first motion was

denied, see ECF No. 50, because Plaintiff failed to show exceptional circumstances that would

warrant appointment of counsel in this civil action. See Hall v. Holsmith, 340 Fed. Appx. 944, 946

(4th Cir.2009) (“Exceptional circumstances exist where a pro se litigant has a colorable claim but

lacks the capacity to present it.”). In the present motion, Plaintiff attaches medical records setting

forth his various mental health diagnoses. However, these records still fail to show that Plaintiff
lacks the capacity to litigate this action. Therefore, Plaintiff’s Motion to Appoint Counsel (ECF No.

70) is DENIED.

       IT IS SO ORDERED.

                                                       s/Thomas E. Rogers, III
                                                       Thomas E. Rogers, III
                                                       United States Magistrate Judge
July 2, 2021
Florence, South Carolina




                                                 -2-
